 


109 HR 1807 IH: Community Environmental Equity Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1807 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Ms. Velázquez (for herself, Mr. Gutierrez, Ms. Lee, Mr. Owens, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to prohibit discrimination regarding exposure to hazardous substances, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Environmental Equity Act. 
2.Discrimination regarding exposure to hazardous substancesThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following title: 
 
XXIXDiscrimination regarding exposure to covered substances 
2901.Definitions 
(a)Covered substancesFor purposes of this title, the term covered substance means each of the following: 
(1)Any contaminant identified under the Safe Drinking Water Act (title XIV of this Act). 
(2)Any substance described in section 201(q) of the Federal Food, Drug, and Cosmetic Act, and any material registered pursuant to the Act referred to in paragraph (1) of such section. 
(3)Any chemical listed by the National Toxicology Program of the Department of Health and Human Services as a known or probable human carcinogen. 
(4)Any substance defined in section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and any chemical subject to section 313 of the Emergency Planning and Community Right-To-Know Act of 1986. 
(5)Any material subject to the requirements concerning material safety data sheets for chemicals under the Occupational Safety and Health Act of 1970. 
(6)Any chemical substance or mixture regulated under the Toxic Substance Control Act. 
(7)Any hazardous waste identified under the Solid Waste Disposal Act. 
(8)Any pesticide registered under the Federal Insecticide, Fungicide, and Rodenticide Act. 
(9)Any air pollutant regulated under the Clean Air Act. 
(10)Such other contaminants, chemicals, materials, wastes, and substances as the President, acting through the head of the appropriate agency, determines to be appropriate for purposes of this title. 
(b)Covered entitiesFor purposes of this title, the term covered entity means any entity which handles, manages, treats, releases, discharges, disposes, stores, transports, removes, moves, or delivers covered substances. 
2902.Prohibition against discrimination 
(a)In generalA covered entity under section 2901 shall not, on the ground of race, color, national origin, or economic status, disproportionately expose any person or community to any covered substance. 
(b)Compliance 
(1)IdentificationAny entity under subsection (a) shall consult and work in partnership with the States and local government officials and the Federal Government to comply with subsection (a). 
(2)Addressing disproportionate exposureAny entity under subsection (a) shall address the actual or potential disproportionate exposure to covered substances of individuals or communities, on the ground of race, color, national origin, or economic status, prior to pursuing State and local administrative proceedings to obtain authorization or approval to handle, manage, treat, release, discharge, dispose, transport, remove, move, deliver or otherwise use covered substances. 
2903.Regulations 
(a)In generalThe President shall require the appropriate Federal officials to issue regulations to implement section 2902 consistent with section 602 of the Civil Rights Act of 1964 that relate to compliance. 
(b)EnforcementCompliance with any requirement adopted pursuant to this section may be effected (1) by the termination of or refusal to grant authorization to any covered entity to handle, manage, treat, release, discharge, dispose, store, transport, remove, move, or deliver covered substances, or (2) by any other means authorized by law. With respect to any covered entity that is a recipient of Federal financial assistance, compliance may also be effectuated pursuant to section 602 of the Civil Rights Act of 1964. 
(c)Dates certain regarding regulationsFor purposes of regulations under this section, all proposed rules shall be issued not later than 180 days after the date of the enactment of the Community Environmental Equity Act, all final rules shall be issued not later than 18 months after such date, and all the final rules shall take effect not later than one year after such date. 
(d)Biennial reportNot later than 2 years after the date on which final rules are issued under this section, and every 2 years thereafter, the Federal Interagency Environmental Justice Working Group (established under Executive Order 12898 (February 11, 1994)) shall submit to the Congress a report on activities carried out under this title.. 
 
